DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Clams 17-19, 21-25, 29, 31-33, 36-40, 44 and 46 are objected to, because of the following informalities: 
The specified claims recite; “coefficient group mode for decoding”.  It is unclear what the “coefficient group mode for decoding at least one coefficient…” may represent absent a clear description in the claim language or by presenting a definition in specification. 
Examiner propose a correction to syntax reciting - - a coefficient group coding mode - -. Clarification is requested.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-19, 21-25, 29, 31-33, 36-40, 44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recited “coefficient group” terms coexisting with the “mode”, as per  “coefficient group mode …” is taken in context with the common interpretation in the art for video/data coding process, and be understood under the BRI principles as representing a coding “mode” of  e.g., either, inter or intra prediction, or a skip mode or any other signaling syntax associated with the coding process i.e., CABAC mode. 
While the “CG” representing a group of transform coefficients is a noun (in a grammatical consideration of the syntax used), the “mode” as a form of speech is also a noun (indicating how things are done), thus the syntax combining two nouns misses a connecting relational verb.
However, as it is understood from at least Par.[0006] and Figs. 5-7 of the published application, the coefficient group mode specifies whether a significance flag of the non-zero coefficients is encoded after determining at encoder the CU size, the last significant coefficient position and size of the CG according to the current sub-block is first or last in the CU. In this context, the coefficient group mode may not be considered as representing a prediction mode but rather be interpreted as being indicative of a flag being generated and signaled to decoder according to the coefficient group properties related to the block size, the number of non-zero coefficients and their position in the current block/sub-block.
The Claims are deemed indefinite, requiring correction (suggested e.g., a coefficient group coding mode).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
5.	Claims 17- 46 are rejected under 35 U.S.C. 103 as being unpatentable over Huang Han et al., (hereinafter Huang) (WO 2016/206590 A1) and Joel Sole et al., (hereinafter Sole) “TRANSFORM COEFFICIENT CODING IN HEVC”, 1051-8215 © 2012 IEEE in view of Nguyen Nguyen et al., (hereinafter Nguyen) (EP 2 637 405 A1).
1-16. (Cancelled).  
  
Re Claim 17. (New) Huang discloses, a method comprising decoding a block of an image, said decoding (a decoder in Fig.2) further comprises: 
determining a coefficient group mode for decoding at least one coefficient of a set of transform coefficients of the image block (determining a coefficient group, CG, by size e.g., wherein the “mode” is considered the size of CG, having adaptive size based on the TU, Abstract, step620 in Fig.6,  Par.[0011]); 
decoding said set of transform coefficients responsive to the coefficient group mode (decoding the transform coefficients according to the CG size, step 620-630 at Fig.6); 
wherein a coefficient group mode either specifies whether a coefficient group significance flag is coded or specifies at least one size of the coefficient group for coding a coefficient group significance flag (the coefficient group size herein specified as the “mode” is signaled to decoder by a coded_sub_block_flag representing a significance flag e.g., significant_coeff_flag representing the coefficient being non-zero, Par.[0006]), 
said coefficient group significance flag indicating that at least one coefficient is non-zero inside a coefficient group comprising at least one coefficient of the set of transform coefficients of the image block (where the significant_coeff_flag associated with the CG sub-block indicates that at least one coefficient is significant e.g., non-zero Par.[0006] and the cited section for clarity of interpretation

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
); and 
wherein the coefficient group mode is determined from at least one of a size of the image block, a decoded syntax element, a position of a transform coefficient inside the image block (here, the Examiner interprets the “mode” as being indicative of a subsequent processing being applied to the CG, determining by the coded_sub_block_flag value, in a decoding mode as signaled at Par.[0006] according to the cited decoding modes based on the respective flags, signaled as the decoded syntax element, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 or one of the size of the TU/CG image block, Par.[0016],[0029] ).  
	Though Huang discloses the claimed “at least one” of a size of the image block, a decoded syntax element,…”, where the position of the last significant coefficient is implicitly defined by the scanning order, (Par.[0043]) but not expressly necessary for the herein analysis by already having either of the block size or syntax disclosed, 
the art to Sole is herein referenced for specifically disclosing the limitation reciting, a position of a transform coefficient inside the image block (where the significant coefficients of a transform block, TB are coded in in the residual coding process by their position and value for each non-zero coefficient Ch.I, Pg.1765 Right Col. (RC) Lin.30-32, by having the position of the last significant coefficient in the block coded Sec.V and explicitly signaled by its (X, Y) coordinates, Ch.IV, B, Pg.1768 left column (LC) Lin.31-39).
Furthermore, Nguyen teaches about the multi-level encoding mode of the significance map by coding a significance flag for the coefficient group and where the coefficient group coding mode is depending on the last significant coefficient in the transform block and determining a context for a level element in a position within the coefficient group (Par.[0006],[0009],[0012],[0035] [0056]).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention to combine Huang disclosing a coding group CG, having the size adaptively determined based on a TU being further divided into CG groups and by applying a significance flag, indicating the non-zero coefficients, by associating with similar art to Sole, identifying the position of the transform coefficients in the image block in Nguyen (Par.[0056], which is further being deemed predictable based on the premise of (A) “Combining prior art elements to known methods to yield predictable results” per provisions of MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
that wouild support a conclusion of obviousness above evidenced.  

Re Claim 18. (New) Huang, Sole and Nguyen disclose, the method according to claim 17, 
Huang teaches, wherein the coefficient group mode both specifies whether a coefficient group significance flag is coded (the coded significance flag Par.[0045]), and at least one size of the coefficient group (and the explicitly signaled CG sizes, Par.[0044]).  

Re Claim 19. (New) Huang, Sole and Nguyen disclose, the method according to claim 17, 
wherein determining said the coefficient group mode comprises:
Huang teaches, decoding a syntax element specifying whether a coefficient group significance flag is coded, or, specifying whether a coefficient group significance flag is coded and at least one size of the coefficient group (determining by the coded_sub_block_flag value, in a decoding mode as signaled at Par.[0006]).  

Re Claim 20. (New) Huang, Sole and Nguyen disclose, the method according to claim 17, 
Huang teaches, wherein a scan region is determined, and the method applies to the scan region instead of the block of the image (scanning throughout the TU unit, Par.[0045 Fig.6).  

	Re Claim 21. (New) This claim represents the method of encoding a block of an image following each and every limiting steps and in the same order, defined by the decoding loop of the encoder as identified at Claim 17, hence it is rejected on the same evidentiary premises applied mutatis mutandis.

	Re Claim 22. (New) This claim represents the method of encoding a block of an image following each and every limiting steps and in the same order, defined by the decoding loop of the encoder as identified at Claim 18, hence it is rejected on the same evidentiary premises applied mutatis mutandis.

Re Claim 23. (New) Huang, Sole and Nguyen disclose, the method according to claim 21, wherein encoding the set of transform coefficients of the image block responsive to the coefficient group mode comprises: 
Sole teaches, if the coefficient group mode specifies to code the coefficient group significant flag (signaling the significant_coeff_flag Ch.IV. Sec.A), 
determining a number of non-zero transform coefficients inside a current coefficient group of the image block (where the significant coefficients are the non-zero coefficients, within the coefficient block, Ch.IV, Sec.A); 
determining and encoding the coefficient group significance flag for the current coefficient group and, in case the number of non-zero transform coefficients inside a current coefficient group is not null, encoding the at least one non-zero coefficient of the current coefficient group (encoding the non-zero coefficients signaled by the significant coefficients flag, according to their position Ch.IV Sc.B); 
else if the coefficient group mode specifies not to code the coefficient group  significant flag, encoding the at least one transform coefficients of the image block (absent the significance flag being encoded, the position of last significant coefficient is explicitly signaled by its (X, Y) coordinates Ch.IV, Sec.B).  

Re Claim 24. (New) Huang, Sole and Nguyen disclose, the method according to claim 21, wherein determining said the coefficient group mode comprises: 
Huang teaches about, obtaining a first value (obtaining a first coefficient non-zero value in an individual CG Fig.7 Par.[ 0009] or the first CG Par.[0016]); 
obtaining the number of non-zero transform coefficients of the image block (the number of N consecutive coefficients is obtained in the scan order, Par.[0018] where the non-zero coefficients are associated with the significant_coeff_flag, Par.[0017]); 
wherein the coefficient group mode specifies to code a coefficient group significance flag in the case where the number of non-zero transform coefficients of the image block is larger than the first value else the coefficient group mode specifies not to code a coefficient group significance flag (the coefficient group significance flag is not signaled for coefficient size smaller than a threshold TU Par.[0012], and coded in bypass [0017]).
Sole teaches about not coding the zero value coefficients (and not coding the zero coefficients Ch.V Sec.A).  

Re Claim 25. (New) Huang, Sole and Nguyen disclose, the method according to claim 21, wherein determining said coefficient group mode comprises: 
Sole teaches about, obtaining at least one first value; 
obtaining the number of non-zero transform coefficients of the image block; 
wherein the coefficient group mode specifies to code a coefficient group significance and wherein the at least one size of the coefficient group is responsive to a comparison between the number of non-zero transform coefficients of the image block and the at least one first value (obtaining the first coefficient value , then obtaining the number of coefficients in the CG, followed by comparing the first value to be less than the total number at Eq.4, Ch.V Sec.A).  

Re Claim 26. (New) Huang, Sole and Nguyen disclose, the method according to claim 24, 
Huang teaches about, wherein the first value is determined from the size of the image block (first value of the CG is dependent on the TU size, Par.[0011], 0012]).  

Re Claim 27. (New) Huang, Sole and Nguyen disclose, the method according to claim 25, 
Huang teaches about, wherein the at least one first value is determined from the size of the image block (Par.[0012],[0013], [0016]).  

Re Claim 28. (New) Huang, Sole and Nguyen disclose, the method according to claim 21, 
Huang teaches about, wherein the at least one size of the coefficient group is determined from the size of the image block or from a position of a transform coefficient inside the image block (Par.[0011], 0012]).  

Re Claim 29. (New) Huang, Sole and Nguyen disclose, the method according to claim 21, 
Huang teaches about, further comprising encoding the coefficient group mode (encoding the context-coded bins of the current TU, Par.[0015]).  

Re Claim 30. (New) Huang, Sole and Nguyen disclose, the method according to claim 21, 
Huang teaches about, wherein a scan region is determined, and the method applies to the scan region instead of the block of the image (Par.[0015]).  

Re Claim 31. (New) Huang, Sole and Nguyen disclose, the method according to claim 21, 
Sole teaches about, wherein determining said the coefficient group mode is responsive on a comparison of a rate distortion cost the block encoded with said coefficient group significance flag and a rate distortion cost the block encoded without said coefficient group significance flag (applying the RD performance to the coding of the CG, Pg.1772 Right Column).  

Re Claim 32. (New) This claim represents the device comprising a memory (Huang: a storage space Par.[0003]) and one or more processor configured to decode a block of an image, said one or more processor implementing each and every claimed limitations and in the same order as claim 17, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 33. (New) Huang, Sole and Nguyen disclose, the device according to claim 32, 
Huang teaches, wherein the coefficient group mode both specifies whether a coefficient group significance flag is coded, and at least one size of the coefficient group (the coded significance flag Par.[0045] and the explicitly signals CG sizes, Par.[0044]).  

Re Claim 34. (New) Huang, Sole and Nguyen disclose, the device according to claim 32, 
Huang teaches, wherein said one or more processor are further configured to: decode a syntax element specifying whether a coefficient group significance flag is coded, or specifying whether a coefficient group significance flag is coded and at least one size of the coefficient group (the coefficient group size herein specified as the “mode” is signaled to decoder by a coded_sub_block_flag representing a significance flag e.g., significant_coeff_flag representing the coefficient being non-zero, Par.[0006] and the explicitly signaled CG sizes, Par.[0044]).  

Re Claim 35. (New) Huang, Sole and Nguyen disclose, the device according to claim 32, 
Sole teaches, wherein a scan region is determined, and the device decodes the scan region instead of the block of the image (decoding the TB regions Ch.IV Sub.B Pg.1770 Right-Col., Table III) .  

Re Claim 36. (New) This claim represents the encoding device comprising a memory and one or more processors configured to encode a block of an image according to the encoding method of claim 21, hence it is rejected besed on the same evidentiary premise mutatis mutandis.

Re Claim 37. (New) Huang, Sole and Nguyen disclose, the device according to claim 36, 
Huang teaches that, wherein the coefficient group mode both specifies whether a coefficient group significance flag is coded, and at least one size of the coefficient group (the coefficient group size herein specified as the “mode” is signaled to decoder by a coded_sub_block_flag representing a significance flag e.g., significant_coeff_flag representing the coefficient being non-zero, Par.[0006] and the explicitly signaled CG sizes, Par.[0044]).

Re Claim 38. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 23, thus it is similarly rejected mutatis mutandis. 

Re Claim 39. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 24, thus it is similarly rejected mutatis mutandis.

Re Claim 40. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 25, thus it is similarly rejected mutatis mutandis.

Re Claim 41. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 26, thus it is similarly rejected mutatis mutandis.

Re Claim 42. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 27, thus it is similarly rejected mutatis mutandis.

Re Claim 43. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 28, thus it is similarly rejected mutatis mutandis.

Re Claim 44. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 29, thus it is similarly rejected mutatis mutandis.
	
Re Claim 45. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 30, thus it is similarly rejected mutatis mutandis.

Re Claim 46. (New) This claim represents the processing device (Huang: DSP processor at Par.[0049]) implementing the encoding method of claim 31, thus it is similarly rejected mutatis mutandis.

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/